Opinion issued August 2, 2007

 
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00602-CV



IN RE GLORIA JEAN MEYER, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

 Relator, Gloria Jean Meyer, has filed a petition for writ of mandamus,
challenging the "Order Denying Motion for Writ of Habeas Corpus and for
Enforcement of Child Custody Determination" signed by the respondent (1) on
November 30, 2006. 
	We deny the petition for writ of mandamus. 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.
1.             
              
     --